Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement, dated as of the Grant Date set forth on the
signature page hereof, between FairPoint Communications, Inc., a Delaware
corporation (the “Company”), and the grantee whose name appears on Schedule A
hereto (the “Grantee”), is being entered into pursuant to the FairPoint
Communications, Inc. 2005 Stock Incentive Plan (the “Plan”). Capitalized terms
used herein without definition have the meaning given in the Plan.

1. Grant of Restricted Stock. The Company hereby evidences and confirms its
grant to the Grantee, effective as of the date hereof (the “Grant Date”), of the
number of Shares specified on Schedule A hereto under the heading “Restricted
Stock.” All Shares received by the Grantee under this Agreement are subject to
the restrictions contained herein and are referred to as “Restricted Stock.”
This Agreement is subordinate to, and the terms and conditions of the Restricted
Stock granted hereunder are subject to, the terms and conditions of the Plan,
which are incorporated by reference herein. If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern.

2. Vesting of Restricted Stock.

(a) Restricted Period. Except for transfers to Permitted Transferees approved by
the Committee and transfers by will or by the laws of descent and distribution,
the Restricted Stock granted hereby may not be sold, assigned, transferred,
pledged, hypothecated or otherwise directly or indirectly encumbered or disposed
of until the end of the Period of Restriction. Subject to the Grantee’s
continuous employment with the Company or a Subsidiary, and except as provided
in Section 2(b)(i) or Article IX of the Plan, the Period of Restriction shall
lapse, and the Restricted Stock shall become vested, according to the schedule
set forth below:

Date

% of Restricted Stock Becoming Vested

September 22, 2006

25%

September 22, 2007

25%

September 22, 2008

25%

September 22, 2009

25%

 



(b) Termination of Employment. Notwithstanding anything contained in this
Agreement to the contrary, (i) if the Grantee’s employment is terminated by
reason of a Qualifying Termination of Employment during the Period of
Restriction, a pro rata portion of any Shares underlying the Restricted Stock
shall become vested and nonforfeitable, based upon the percentage of which the
numerator is the portion of the Period of Restriction that expired prior to the
Grantee’s termination and the denominator is the number of days in the Period of
Restriction, and the remaining Restricted Stock for

 


--------------------------------------------------------------------------------



which the Period of Restriction has not then expired shall be forfeited and
canceled as of the date of such termination, (ii) if the Grantee’s employment is
terminated because of the Grantee’s death during the Period of Restriction, any
Shares underlying the Restricted Stock shall become vested and nonforfeitable,
and (iii) if the Grantee’s employment is terminated for any reason other than
death or a Qualifying Termination of Employment during the Period of
Restriction, any Restricted Stock held by the Grantee for which the Period of
Restriction has not then expired shall be forfeited and canceled as of the date
of such termination.

(c) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion, may accelerate the
expiration date of the Period of Restriction with respect to any Restricted
Stock under this Agreement, at such times and upon such terms and conditions as
the Committee shall determine.

3. Grantee’s Representations, Warranties and Covenants.

(a) Investment Intention. The Grantee represents and warrants that the
Restricted Stock has been, and any Shares will be, acquired by the Grantee
solely for the Grantee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Grantee further
understands, acknowledges and agrees that the Restricted Stock, and any Shares,
may not be transferred, sold, pledged, hypothecated or otherwise disposed of
except to the extent expressly permitted hereby and at all times in compliance
with the U.S. Securities Act of 1933, as amended, and the rules and regulations
of the Securities Exchange Commission thereunder, and in compliance with
applicable state securities or “blue sky” laws and non-U.S. securities laws.

4. Grantee’s Rights with Respect to Restricted Stock.

(a) Rights as Stockholder. The Grantee shall have, with respect to all
Restricted Stock, the right to vote such Restricted Stock and the right to
receive dividends, but shall otherwise enjoy none of the rights of a stockholder
unless and until the expiration of the Period of Restriction with respect to
such Restricted Stock. Any securities issued to or received by the Grantee with
respect to Restricted Stock as a result of a stock split, a combination of
shares or any other change or exchange of the Restricted Stock for other
securities, by reclassification, reorganization, distribution, liquidation,
merger, consolidation, or otherwise, shall have the same status, be subject to
the same restrictions and bear the same legend as the Shares of Restricted Stock
such securities are issued for, and shall be held by the Company for as long as
the Shares of Restricted Stock such securities are issued for are so held,
unless otherwise determined by the Committee.

(b) Legend. Until the expiration of the Period of Restriction, each certificate
evidencing Shares subject to the Grantee’s Restricted Stock shall be registered
in the

 


--------------------------------------------------------------------------------



 

2

Grantee’s name and shall bear the following legend: “THE SHARES REPRESENTED BY
THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE)
CONTAINED IN THE FAIRPOINT COMMUNICATIONS, INC. 2005 STOCK INCENTIVE PLAN AND A
RESTRICTED STOCK AGREEMENT ENTERED INTO THEREUNDER, AND NEITHER THIS CERTIFICATE
NOR THE SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE TRANSFERABLE EXCEPT
IN ACCORDANCE WITH SUCH PLAN AND AGREEMENT, COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE COMPANY.”

5. Change in Control. In the event of a Change in Control, all of the Grantee’s
Shares of Restricted Stock shall be treated in accordance with the provisions of
Article IX of the Plan.

6. Section 409A of the Code. In connection with the Grantee’s termination of
employment, the settlement of the Grantee’s Restricted Stock shall not be made
before the first business day that is six months and one day after the date of
the Grantee’s termination of employment (or, if earlier, upon death) if the
Committee reasonably believes the Grantee is a “specified employee” (within the
meaning of Section 409A of the Code) and the Restricted Stock is subject to
Section 409A(a)(2)(B) of the Code. Notwithstanding anything to the contrary in
the Plan or this Agreement, the Committee may in its absolute discretion alter
or amend any of the provisions of this Agreement if such alteration or amendment
would be required to comply with Section 409A of the Code or any regulations
promulgated thereunder.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.

(c) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or Grantee without the prior written consent of the other party;
provided that the Company may assign all or any portion of its rights or
obligations under this Agreement to one or more persons or other entities
designated by it.

 


--------------------------------------------------------------------------------



 

3

 

(d) Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws which would require application of the law of another
jurisdiction, except to the extent that the corporate law of the State of
Delaware specifically and mandatorily applies.

(e) Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. If, in the
opinion of any court of competent jurisdiction such covenants are not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.

(f) Consent to Electronic Delivery. By executing this Agreement, Grantee hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Grantee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Restricted Stock via Company web site or other electronic delivery.

(g) Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

– Signature page follows –

 


--------------------------------------------------------------------------------



 

4

 

IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the Grant Date.

FAIRPOINT COMMUNICATIONS, INC.

 

 

By: /s/ Eugene B. Johnson

       Name: Eugene B. Johnson

       Title: Chairman & Chief Executive Officer

 

 

 

 

GRANTEE

 

 

/s/ John P. Crowley

Name: John P. Crowley

 

 

 

 


--------------------------------------------------------------------------------



 

5

 

Schedule A

 

Grantee

John P. Crowley

Grantee’s Address

1320 Fillmore Avenue, Apt. #516
Charlotte, NC 28203

 

Grant Date

September 21, 2005

Total Number of Shares of Restricted Stock Which Have Been Granted

50,000

 

 

 

 


--------------------------------------------------------------------------------



 

6

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, ______________,

hereby assigns and transfers to the Secretary of FairPoint Communications, Inc.,
a Delaware corporation (the “Company”), ____ shares of common stock, par value
$.01 per share, of the Company, standing in the undersigned’s name on the books
of the Company, represented by Certificate No. ____ herewith and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney to
transfer said stock on the books of the Company with full power of substitution
in the premises.

 

Dated: __________, ______

 

 

 

By: ________________________________

 

 

 